UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SILFREDO CAMPOS,

                          Plaintiff,
                                                    19 Civ. 2856 (KPF)
                   -v.-

AEGIS REALTY MANAGEMENT CORP.                     OPINION AND ORDER
and SETH MILLER,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Silfredo Campos was employed as the superintendent of a Bronx

building (the “Building”) from February 2016 to December 2016. The Building

was owned by non-party 919 Prospect Avenue LLC (“919 LLC”) and was

managed by Defendant Aegis Realty Management Corp. (“Aegis”), an

organization operated by Defendant Seth Miller (together with Aegis,

“Defendants”). In December 2016, after Plaintiff had served as superintendent

for ten months, 919 LLC filed for bankruptcy. As part of that bankruptcy

proceeding, the Bankruptcy Court adopted an order releasing 919 LLC, as well

as its “agents, professionals and employees,” from all claims against them that

existed as of October 3, 2018.

      In 2019, Plaintiff filed this suit, claiming that Defendants had served as

his employers while he was acting as superintendent of the Building, and in

that capacity had violated multiple provisions of the Fair Labor Standards Act,

as amended, 29 U.S.C. §§ 201-219 (the “FLSA”), and the New York Labor Law,

Consol. Laws 1909, ch. 31 (the “NYLL”). Defendants now move to dismiss the
suit in its entirety. Defendants do not challenge the pleadings as being

insufficient to state a claim for relief under the relevant statutes. Instead,

Defendants argue that Plaintiff’s suit is barred by the Bankruptcy Court’s order

releasing third parties from liability. At this stage in the proceedings, the Court

cannot conclude as a matter of law that Plaintiff’s suit is precluded. For this

reason, Defendants’ motion is denied.

                                    BACKGROUND 1

A.    Factual Background

      Seth Miller is the sole member of 919 LLC, which Defendants created in

2011 to hold the title to the Building. (Am. Compl. ¶¶ 17, 32). Miller is also

the principal of Aegis, an entity that serves as a managing agent for multiple

apartment buildings in New York, including the Building. (Id. at ¶¶ 16, 25).




1     This Opinion draws its facts primarily from the operative pleading, the Amended
      Complaint (“Am. Compl.” (Dkt. #12)), the well-pleaded facts of which are taken as true
      for purposes of this motion. See Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170
      (2d Cir. 2008); see also Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The Court also
      considers matters of public record, such as the filings in 919 LLC’s bankruptcy
      proceeding, which are referred to in this Opinion by their docket entry number and the
      prefix “Bankr. Dkt.” See Kramer v. Time Warner Inc., 937 F.2d 767, 773-75 (2d Cir.
      1991) (holding that the Court may consider matters of which judicial notice may be
      taken under Fed. R. Evid. 201); see also Blue Tree Hotels Inv. (Canada), Ltd. v. Starwood
      Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004) (holding that a
      Court may consider public records, such as complaints filed in state court, in deciding
      a motion to dismiss under Fed. R. Civ. P. 12(b)(6)). As discussed below, the Court takes
      judicial notice of these public records “in order to determine what statements [the
      public records] contained ... not for the truth of the matters asserted.” Roth v.
      Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (internal quotation marks and emphases
      omitted) (quoting Kramer, 937 F.3d at 774).
      The Court refers to the parties’ briefing as follows: Defendants’ Memorandum of Law in
      Support of Their Motion to Dismiss as “Def. Br.” (Dkt. #15); Plaintiff’s Memorandum of
      Law in Opposition to Defendants’ Motion to Dismiss as “Pl. Opp.” (Dkt. #18); and
      Defendants’ Memorandum of Law in Further Support of Their Motion to Dismiss as
      “Def. Reply” (Dkt. #19).


                                              2
      In February 2016, Miller hired Silfredo Campos to work as the

superintendent of the “severely neglected” Building. (Am. Compl. ¶ 10). 2 While

Plaintiff served as superintendent, Miller exercised personal and direct control

over the “hiring, firing, supervision, and wages” of all of Aegis’ maintenance

workers, including Plaintiff. (Id. at ¶ 35). Plaintiff was responsible for

performing maintenance and upkeep at the Building and was to be on call for

Building-related emergencies. (Id. at ¶¶ 42, 59). In addition, Plaintiff was

tasked with completing renovation projects at the Building, such as renovating

apartments, replacing floors, and painting walls. (Id. at ¶ 64). Miller met with

Plaintiff on a weekly basis to provide him with instructions regarding additional

tasks he was to complete. (Id. at ¶¶ 10, 19). In order to complete these

projects, Plaintiff frequently worked twelve-hour days from Monday through

Friday, and seven-hour days on Saturday. (Id. at ¶¶ 50, 57, 58). Regardless of

how many hours per week Plaintiff worked, he was compensated at a flat rate

of $500 per week. (Id. at ¶ 60).

      On December 22, 2016, Plaintiff was terminated by Miller. (Am. Compl.

¶ 12). Plaintiff alleges that he is owed thousands of dollars in unpaid regular

and overtime pay for this period. (Id. at ¶¶ 53, 62, 67, 69, 70). Plaintiff also



2     The Amended Complaint alleges that Miller hired Plaintiff and “exercised sufficient
      operational control over Aegis’s operations to be considered Campos’ employer.” (Am.
      Compl. ¶ 18). The Amended Complaint goes on to allege that both Defendants, Miller
      and Aegis, hired Plaintiff and acted as his employer. (Id. at ¶¶ 20, 42). But it does not
      explicitly allege that Miller was acting as Aegis’s principal when he hired Campos, or
      that Miller hired Plaintiff to work for Aegis. Nevertheless, Defendants do not challenge
      Plaintiff’s claim that Miller and Aegis both acted as Plaintiff’s employer for purposes of
      the FLSA and the NYLL, and the Court accordingly does not address that potential
      defense here.


                                                3
alleges that Defendants never provided him with an accurate statement of his

wages or notice of his rate of pay. (Id. at ¶¶ 72, 73). Further, Plaintiff argues

that Defendants required him to provide and pay for the tools that were

required to perform the job he had been hired to do. (Id. at ¶ 94).

B.     The 919 LLC Bankruptcy Proceeding

       Concurrently with Plaintiff’s termination, 919 LLC filed a bankruptcy

petition in the United States Bankruptcy Court for the Southern District of New

York on December 22, 2016. In re 919 Prospect Ave. LLC, No. 16-13569 (SCC)

(Bankr. S.D.N.Y.). (Bankr. Dkt. #1). On August 2, 2018, 919 LLC proposed a

Plan of Reorganization in the bankruptcy proceeding. (Bankr. Dkt. #142 (the

“Plan”)). In relevant part, the Plan provided that:

              All payments, distributions and transfers of cash or
              property under the Plan are in full and final
              satisfaction, settlement and release of all claims
              against the Operating Trustee, [919 LLC], their agents,
              professionals and employees of any nature whatsoever
              existing at the Confirmation Date unless otherwise
              stated in this Plan…. All Persons and Entities (other
              than Tenants with Claims in Class 5) shall be
              precluded from asserting against [919 LLC], the Debtor
              in Possession, their successors or assigns, including,
              without limitation, the Operating Trustee, in his
              fiduciary and/or individual capacity, the Chapter 11
              Administrative Claimants as defined in the Note, [919
              LLC], their agents and employees, assigns, or their
              respective assets, properties or interests in property,
              any other or further Claims.

(Plan § 6.5). 3



3      In the remainder of this Opinion, that portion of the cited provision that released all
       claims against 919 LLC’s agents, professionals, and employees that existed as of the
       Confirmation Date of October 3, 2018, shall be referred to as the “Third-Party Release.”


                                               4
      The Plan defined “Confirmation Date” as the date upon which the

Bankruptcy Court would enter an order confirming the Plan. (Plan § 1.17). It

defined “Claims” to include the:

             right to payment, whether or not such right is reduced
             to judgment, liquidated, unliquidated, fixed, contingent,
             matured, unmatured, disputed, undisputed, legal,
             equitable, secured, or unsecured; or right to an
             equitable remedy for breach of performance if such
             breach gives rise to a right to payment, whether or not
             such right to an equitable remedy is reduced to
             judgment, fixed, contingent, matured, unmatured,
             disputed, undisputed, secured, or unsecured.

(Id. § 1.13 (citing 11 U.S.C. § 101(5))). “Entities,” in turn, was defined to

include persons, estates, trusts, governmental units, and United States

trustees. (Id. § 1.27 (citing 11 U.S.C. § 101(15))). The Plan was confirmed by

the Bankruptcy Court on October 3, 2018. (Bankr. Dkt. #158).

C.    Procedural Background

      Plaintiff filed his Complaint on March 29, 2019. (Dkt. #1). On April 23,

2019, Defendants filed a letter motion seeking leave to file a motion to dismiss

the Complaint in its entirety, or to transfer the matter to the Bankruptcy

Court. (Dkt. #9). The Court held a pre-motion conference concerning

Defendants’ contemplated motion on May 7, 2019, during which it granted

Plaintiff leave to file an amended complaint. (Minute Entry for May 7, 2019).

Plaintiff filed his Amended Complaint on May 21, 2019. (Dkt. #12). The Court

then granted Defendants leave to file their motion to dismiss. (Dkt. #14).

Defendants filed their motion to dismiss and supporting papers on July 3,

2019. (Dkt. #15). Plaintiff filed an opposition brief on August 2, 2019. (Dkt.


                                          5
#18). This motion became fully briefed when Defendants filed their reply brief

on August 16, 2019. (Dkt. #19).

                                    DISCUSSION

A.    Applicable Law

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” (internal quotation marks

omitted)). A plaintiff is entitled to relief if he alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks and alterations omitted)).

“Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557). Moreover, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.



                                           6
Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.

      In resolving a Rule 12(b)(6) motion, “a district court may consider the

facts alleged in the complaint, documents attached to the complaint as

exhibits, and documents incorporated by reference in the complaint.”

DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010) (collecting

cases). A court may also consider “matters as to which judicial notice may be

taken, such as pleadings in other lawsuits and other public records[.]” Rosado-

Acha v. Red Bull Gmbh, No. 15 Civ. 7620 (KPF), 2016 WL 3636672, at *6

(S.D.N.Y. June 29, 2016) (quoting Agron v. Douglas W. Dunham, Esq. &

Assocs., No. 02 Civ. 10071 (LAP), 2004 WL 691682, at *2 (S.D.N.Y. Mar. 31,

2004)) (internal quotation marks omitted); see also Pani v. Empire Blue Cross

Blue Shield, 152 F.3d 67, 75 (2d Cir. 1998) (“It is well established that a district

court may rely on matters of public record in deciding a motion to dismiss

under Rule 12(b)(6).”); see generally Goel v. Bunge, Ltd., 820 F.3d 554, 558-59

(2d Cir. 2016) (discussing documents that may properly be considered in

resolving a Rule 12(b)(6) motion). More specifically, “[i]n the Rule 12(b)(6)

context, a court may take judicial notice of prior pleadings, orders, judgments,

and other related documents that appear in the court records of prior litigation

and that relate to the case sub judice.” Jianjun Lou v. Trutex, Inc., 872 F. Supp.

2d 344, 350 n.6 (S.D.N.Y. 2012); see also Rothman v. Gregor, 220 F.3d 81, 92

(2d Cir. 2000) (taking judicial notice of pleading in another lawsuit). The Court

may take judicial notice of a document filed in another court to establish the


                                          7
fact of such litigation and related filings, but not for the truth of the matters

asserted in the other litigation. Glob. Network Commc’ns, Inc. v. City of N.Y.,

458 F.3d 150, 157 (2d Cir. 2006) (internal quotation marks and citation

omitted).

      In resolving Defendants’ Rule 12(b)(6) motion to dismiss — which

presents a defense grounded upon the Third-Party Release — the Court takes

judicial notice of the filings in the Bankruptcy Court proceeding to which the

parties have specifically referred. TechnoMarine SA v. Giftports, Inc., 758 F.3d

493, 498 (2d Cir. 2014) (“A court may consider a res judicata defense on a Rule

12(b)(6) motion to dismiss when the court’s inquiry is limited to the plaintiff’s

complaint, documents attached or incorporated therein, and materials

appropriate for judicial notice.”). Specifically, the Court takes judicial notice of

the Amended Disclosure Statement, the Plan, the Bankruptcy Court’s adoption

of the Plan, the Administrative Bar Date Order, and the affidavit of service for

the Administrative Bar Date Order. (Bankr. Dkt. #141, 142, 158, 187, 189).

B.    Analysis

      Defendants argue that Plaintiff’s FLSA and NYLL claims must be

dismissed because the Third-Party Release bars Plaintiff from bringing them. 4

This argument, which is premised upon the enforceability of the Bankruptcy



4     The Third-Party Release applies to 919 LLC and its agents, professionals, and
      employees. (Bankr. Dkt. #142, 158). Plaintiff does not challenge Defendants’
      contention that the Release would apply to them because they are 919 LLC’s agents. To
      the contrary, Plaintiff alleges that Defendants and 919 LLC acted in concert, along with
      various other entities, as a single enterprise. (See generally Am. Compl.). In so doing,
      Plaintiff a fortiori accepts the proposition that the Third-Party Release might apply to
      some claims brought against Defendants.


                                              8
Court’s order confirming the Plan, sounds in res judicata. Under New York

law,

              the doctrine of res judicata, or claim preclusion,
              provides that a final judgment on the merits of an action
              precludes the parties from relitigating issues that were
              or could have been raised in that action.... If a valid and
              final judgment has been entered on the merits of a case,
              the claim extinguished includes all rights of the plaintiff
              to remedies against the defendant with respect to all or
              any part of the transaction, or series of connected
              transactions, out of which the action arose.

Duane Reade, Inc. v. St. Paul Fire & Marine Ins. Co., 600 F.3d 190, 195-96 (2d

Cir. 2010) (citations, quotation marks, and alterations omitted). 5

       Plaintiff claims that the Third-Party Release should have no impact on

the viability of his claims at this stage in the proceedings because: (i) he has

presented plausible allegations that Defendants violated the FLSA and the

NYLL; (ii) the Third-Party Release was not lawful and could not bar FLSA

claims without a fairness review; and (ii) the terms of the Third-Party Release

should be read narrowly so they do not apply to the claims at issue here. (See

generally Pl. Opp.). In the remainder of this Opinion, the Court concludes that,

although Plaintiff may not collaterally attack the validity of the Third-Party

Release, the Release does not preclude Plaintiff’s claims for two reasons: (i) on

the record before it, the Court cannot determine whether Plaintiff received


5      The Plan states that “[e]xcept to the extent that the Bankruptcy Code is applicable, the
       rights and obligations arising under the Plan shall be governed by, and construed and
       enforced in accordance with, the laws of the State of New York.” (Bankr. Dkt. #142,
       158). Further, both parties have relied upon New York law in their briefing. See Celle v.
       Filipino Reporter Enters. Inc., 209 F.3d 163, 175 (2d Cir. 2000) (“Since no party has
       challenged the choice of New York [] law, all are deemed to have consented to its
       application.” (citations omitted)). Therefore, the Court applies New York substantive law
       in adjudicating this motion.


                                               9
notice of the bankruptcy proceedings sufficient to bind him to the Third-Party

Release; and (ii) the issue of whether the Third-Party Release would apply to

Plaintiff’s FLSA and NYLL claims is a question of fact that cannot be decided at

this stage in the proceedings.

      1.    Plaintiff May Not Collaterally Attack the Third-Party Release

      The Second Circuit has held that “[i]n bankruptcy cases, a court may

enjoin a creditor from suing a [non-debtor] third party, provided the injunction

plays an important part in the debtor’s reorganization plan.” In re Metromedia

Fiber Network, Inc., 416 F.3d 136, 141 (2d Cir. 2005) (quoting In re Drexel

Burnham Lambert Group, Inc., 960 F.2d 285, 293 (2d Cir. 1992)). Such third-

party releases are appropriate only in “rare cases,” and are not tolerated

“absent the finding of circumstances that may be characterized as unique.” Id.

at 141-42. Courts have approved third-party releases when:

            the estate received substantial consideration, the
            enjoined claims were channeled to a settlement fund
            rather than extinguished, the enjoined claims would
            indirectly impact the debtor’s reorganization by way of
            indemnity or contribution; and the plan otherwise
            provided for the full payment of the enjoined claims.
            Releases of claims against [third parties] may also be
            tolerated if the affected creditors consent.

Id. at 142 (internal citations and quotation marks omitted). Where bankruptcy

courts enter orders that release third parties from liability, aggrieved parties

may appeal those orders and challenge the propriety of the releases. See, e.g.,

In re Kirwan Offices S.a.r.l., 592 B.R. 489 (S.D.N.Y. 2018) (denying an appeal

challenging the validity of a third-party release adopted by the bankruptcy

court).

                                         10
      Certain of Plaintiff’s arguments against the preclusive effect of the Third-

Party Release challenge the Bankruptcy Court’s authority to order the Release.

(See Pl. Opp. 9-13, 15-16 (citing In re XO Commc’n, Inc., 330 B.R. 394, 432-33

(Bankr. S.D.N.Y. 2005), for the proposition that third-party releases in

bankruptcy plans are proper only in rare circumstances)). For example,

Plaintiff argues that FLSA claims, like the ones he asserts here, cannot be

settled absent judicial approval of the settlement. (Pl. Opp. 9-13 (citing Cheeks

v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) (holding that FLSA

rights cannot be waived absent approval of the district court or the Department

of Labor); Redzepagic v. Hammer, No. 14 Civ. 9808 (ER), 2017 WL 780809, at

*3-4 (S.D.N.Y. Feb. 27, 2017) (finding that purported waiver of FLSA rights in

an agreement was not enforceable because the fairness of the agreement had

not been approved))). Because the bankruptcy record does not indicate that

the Bankruptcy Court reviewed any possible waiver of FLSA claims for

fairness — or that it even contemplated that the release would waive FLSA

claims — Plaintiff argues that the Third-Party Release cannot be enforceable

against his FLSA claims. 6




6     Plaintiff frames this argument as suggesting that the Bankruptcy Court did not intend
      for the Third-Party Release to apply to FLSA claims: “The likelihood that the
      Bankruptcy Court contemplated the release of wage claims against non-debtors is
      particularly remote given the lack of any proceedings involving wage claims, and the
      bedrock precept that compromises of FLSA claims require judicial scrutiny regarding
      their fairness and ‘approval of the district court or the DOL.’” (Pl. Opp. 9-10 (internal
      citations omitted)). This argument appears to challenge both the scope and the validity
      of the Third-Party Release, and thus is addressed again later in this Opinion in the
      Court’s analysis of the scope of the Release.


                                               11
      To the extent Plaintiff challenges the validity of the Third-Party Release or

the Bankruptcy Court’s power to impose it, such an argument may not be

considered by this Court because the time to challenge the Bankruptcy Court’s

order has expired. See Fed. R. Bankr. P. 8002(a) (providing that bankruptcy

appeals shall be noticed within fourteen days of the entry of the judgment or

order being appealed). This constraint upon a district court’s reviewing powers

was recognized by the Supreme Court in Travelers Indemnity Co. v. Bailey, 557

U.S. 137 (2009). There, the Supreme Court reviewed a 2008 decision by the

Second Circuit holding, in relevant part, that a third-party release entered by a

bankruptcy court in 1986 was unenforceable and overbroad because the

bankruptcy court lacked subject matter to enter the release at that time. Id. at

144-47. The Supreme Court reversed, holding that the 1986 bankruptcy order

had become “final on direct review over two decades ago” and the issue of

“whether the Bankruptcy Court had jurisdiction and authority to enter [the

order] in 1986 was not properly before the Court of Appeals in 2008.” Id. at

148. Once the 1986 order became final on direct review, it became “res

judicata,” and could not be attacked collaterally. Id. at 152-53.

      Under Travelers Indemnity, Plaintiff may not now challenge whether the

Third-Party Release is valid or enforceable. Plaintiff argues that the fairness

review prescribed by Cheeks is mandatory, and that his FLSA claims could not

have been settled by the Third-Party Release in the absence of any such review.

(Pl. Opp. 9-11). But there can be no doubt that subject matter jurisdiction is a

prerequisite to the entry of a judgment, and the Supreme Court has held that


                                         12
lack of subject matter jurisdiction is not a ground upon which a bankruptcy

court order can be collaterally attacked. The same must be true of a collateral

attack on the Third-Party Release based on its failure to comply with Cheeks.

The time for direct review of the Bankruptcy Court’s order has passed, and

such a collateral attack would not comport with principles of res judicata.

      2.     The Record Does Not Establish That Plaintiff Received
             Constitutionally Sufficient Notice of the Bankruptcy
             Proceeding

      The validity of the Third-Party Release is not the end of the analysis,

however; there remains the question of enforceability. Plaintiff would not be

bound by the Third-Party Release if he did not receive constitutionally

sufficient notice of the bankruptcy proceeding. Compare In re Johns-Manville

Corp., 600 F.3d 135, 158 (2d Cir. 2010) (holding that a plaintiff was not bound

by the terms of a bankruptcy court order when he did not receive adequate

notice), with MacArthur Co. v. Johns-Manville Corp., 837 F.2d 89, 94 (2d Cir.

1988) (holding that a plaintiff was bound by a settlement approved by a

bankruptcy court where “notice of proposed settlements issued by the

Bankruptcy Court met the requirements of due process”). 7


7     Defendants concede that Plaintiff would not be bound by the Third-Party Release if he
      did not receive notice of the bankruptcy proceeding. (See Def. Br. 4 (“The only possible
      defenses would be either that the Plaintiff did not receive notice of the Chapter 11
      case….”)). In so doing, Defendants have waived any argument that the Bankruptcy
      Court was employing in rem jurisdiction. Where jurisdiction is in rem in nature, it
      “permits a determination of all claims that ‘anyone, whether named in the action or not,
      has to the property or thing in question,’” and the requirements of notice and due
      process at issue here would not apply. In re Johns-Manville Corp., 600 F.3d 135, 152
      (2d Cir. 2010) (quoting In re Millenium Seacarriers, Inc., 419 F.3d 83, 92 (2d Cir. 2005)).
      Though Defendants did not present an in rem argument, for the sake of completeness,
      the Court notes that the Bankruptcy Court’s entry of the Third-Party Release would
      have an in personam, not in rem, effect in this action:


                                               13
      The notice requirements of bankruptcy law are “founded in fundamental

notions of procedural due process.” In re Grumman Olson Indus., Inc., 467 B.R.

694, 706-07 (S.D.N.Y. 2012) (quoting In re Savage Indus., Inc., 43 F.3d 714,

721 (1st Cir. 1994); see also Armstrong v. Manzo, 380 U.S. 545, 550 (1965)

(holding that failure to give proper notice violates “the rudimentary demands of

due process of law”); City of N.Y. v. N.Y., N.H. & H.R. Co., 344 U.S. 293, 297

(1953) (stating in the bankruptcy context that “[t]he statutory command for

notice embodies a basic principle of justice — that a reasonable opportunity to

be heard must precede judicial denial of a party’s claimed rights”). “At its core,

the concern is whether a claimant can be ‘force[d] ... to be bound by

proceedings in which he did not and could not participate.’” Grumman Olson

Indus., 467 B.R. at 705 (quoting In re Kewanee Boiler Corp., 198 B.R. 519, 528-

29 (Bankr. N.D. Ill. 1996)). It is well settled that in order for any proceeding to

satisfy due process, there must be “notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections.” Mullane v. Central

Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950); see also 11 U.S.C.



             When a court exercises in personam authority, it addresses a claim
             for liability, such as one involving a claim for money damages,
             against a particular party. In contrast, the bankruptcy court’s in
             rem authority is, for the most part, limited to the resolution of
             claims against the property in the bankruptcy estate.
      In re Johns-Manville Corp., 600 F.3d at 153 n.13. The Third-Party Release purports to
      apply to all claims against 919 LLC and its agents, not just their property. Further,
      Plaintiff’s claims against Defendants seek money damages for employment law
      violations. Thus, the Third-Party Release was ordered pursuant to the Bankruptcy
      Court’s in personam jurisdiction, and due process requirements must be satisfied for it
      to be effective as to Plaintiff. See id.


                                              14
§ 102(1) (defining “after notice and a hearing” as “after such notice as is

appropriate in the particular circumstances, and such opportunity for a

hearing as is appropriate in the particular circumstances”); Savage Indus., 43

F.3d at 720 (“Under the Code ... the debtor in possession or trustee must

ensure ‘parties in interest’ adequate notice and opportunity to be heard before

their interests may be adversely affected.”).

      Defendants assure the Court that Plaintiff received sufficient notice of

the bankruptcy proceeding and the Third-Party Release, stating: “The Plaintiff

not only had knowledge of the case, he actively participated in it.” (Def. Br. 4).

To evaluate this argument, the Court can consider any information cited to it

that is present in the Amended Complaint, documents attached to the

Amended Complaint, or materials of which the Court can take judicial notice,

such as the Bankruptcy Court docket. TechnoMarine SA, 758 F.3d at 498 (“A

court may consider a res judicata defense on a Rule 12(b)(6) motion to dismiss

when the court’s inquiry is limited to the plaintiff’s complaint, documents

attached or incorporated therein, and materials appropriate for judicial

notice.”). As discussed below, Defendants’ bald assertion that Plaintiff received

constitutionally sufficient notice is inadequately supported by those documents

the Court may consider.

      First, Defendants claim that the exhibits to the Amended Complaint

demonstrate that Plaintiff was actively involved in the 919 LLC’s bankruptcy

proceeding. (Def. Br. 4). But after careful review of each of the four exhibits to

the Amended Complaint, the Court fails to see how they have any relevance to


                                         15
the bankruptcy proceeding. None of the documents makes any reference to

919 LLC’s bankruptcy or reorganization, let alone suggests that Plaintiff was

aware of the bankruptcy proceeding before the Bankruptcy Court order

entering the Third-Party Release became final.

      Second, Defendants claim that the date on which the Complaint was filed

suggests that Plaintiff knew about the bankruptcy proceeding. (Def. Br. 4).

Defendants claim that the Complaint was filed on the 30th day after the Plan’s

Effective Date, the date by which such a claim would have to have been filed

according to the relevant statute of limitations. (Id. (citing 11 U.S.C. § 108(c)).

But the accuracy of this timeline is belied by the Bankruptcy Court docket.

Defendants state, and the record reflects, that the Effective Date was April 2,

2019. (Def. Br. 2; Bankr. Dkt. #180). The Complaint in this action was filed

on March 29, 2019, four days before the Effective Date, not 30 days after.

(Dkt. #1). Thus, Defendants’ arguments concerning the significance of the

filing date are unfounded. Even if the Complaint had been filed on the 30th

day after the Effective Date, that fact alone would not establish that Plaintiff

had notice of the bankruptcy proceeding. Such circumstantial evidence could

plausibly be chalked up to happenstance, and would not present a valid basis

for disposal of the case at this early stage in the litigation.

      Third and finally, Defendants claim that Plaintiff had “both written and

oral notice of the Chapter 11 proceeding,” because “Plaintiff was present in

court for at least two hearings.” (Def. Br. 8). But Defendants do not cite to any

docket entry in the Bankruptcy Court proceeding, or any other document that


                                           16
can properly be considered on a motion to dismiss, to support their allegation.

The paucity of Defendants’ briefing on this point would be reason enough to

reject the argument. But in the interest of ascertaining the truth regarding

whether Plaintiff had notice of the bankruptcy proceeding, the Court undertook

its own, albeit partial, review of the 229 entries of the Bankruptcy Court

docket.

      To begin, the Court examined each of the publicly available transcripts to

see if they suggested that Plaintiff attended a hearing. See Pani, 152 F.3d at 75

(“It is well established that a district court may rely on matters of public record

in deciding a motion to dismiss under Rule 12(b)(6).”). None of these

documents reference Plaintiff or Plaintiff’s counsel, nor do they suggest that

either attended any hearings. Next, the Court reviewed each of the affidavits of

service filed in the Bankruptcy Court. None of the affidavits filed before the

entry of the Third-Party Release, or on the date on which it became final for

purposes of appellate review, indicated that Plaintiff had been served with

notice of the bankruptcy proceeding. 8

      On the record before it, the Court cannot find that Plaintiff received

constitutionally sufficient notice of the bankruptcy proceeding or the Third-



8     The only affidavit of service that lists Plaintiff appears at docket entry 189, and states
      that Plaintiff received notice that all claims for administrative expenses that accrued
      between December 22, 2016, up to April 18, 2019, had to be filed on or before May 30,
      2019. (Bankr. Dkt. #187, 189). But Plaintiff received this service on May 6, 2019, after
      this action had already been filed and after the Plan had become a final, unappealable
      order. Further, Plaintiff’s claims involve alleged wrongdoing that transpired before
      December 22, 2016. Thus, this affidavit of service cannot suffice to have put Plaintiff
      on notice regarding the bankruptcy proceeding at a time when he could still challenge
      the Third-Party Release.


                                               17
Party Release. Absent notice, Plaintiff is not bound by the terms of the Third-

Party Release. See Johns-Manville Corp., 600 F.3d at 158. For this reason,

Defendants’ argument that Plaintiff’s claims are precluded by the Third-Party

Release must fail at this stage in this proceeding. 9

      3.     Additional Discovery Is Required to Determine If the Third-
             Party Release Encompasses Plaintiff’s Claims

      Plaintiff advances an additional argument as to why the Court should

not find his claims to be precluded by the Third-Party Release: Even if the

Third-Party Release were binding upon Plaintiff, it does not unambiguously

include his claims within its scope. (Pl. Opp. 15-18). Plaintiff urges that

discovery is necessary to determine the breadth of the Third-Party Release, so

it is inappropriate to dispose of the case at the motion-to-dismiss stage. For

the reasons stated below, the Court agrees.

       On its face, the language of the Third-Party Release is extremely broad:

it purports to release 919 LLC, its agents, professionals, and employees from

“all claims … of any nature whatsoever” existing as of October 3, 2018.

(Bankr. Dkt. #142 at § 6.5). Given their literal effect, these words would seem

to insulate Defendants from any claim that Plaintiff might bring against them

for matters that existed before October 3, 2018. But “[w]hile it has been held

that an unreformed general release will be given its full literal effect where it is

directly or circumstantially evident that the purpose is to achieve a truly

general settlement, the cases are many in which the release has been avoided


9     The Court recognizes, of course, that discovery may reveal that Plaintiff did have
      constitutionally sufficient notice of the Bankruptcy Court proceedings.


                                               18
with respect to uncontemplated transactions despite the generality of the

language in the release form.” In re Actrade Fin. Techs., Ltd., 424 B.R. 59, 69

(Bankr. S.D.N.Y. 2009) (quoting Mangini v. McClurg, 24 N.Y.2d 556, 562

(1969)).

      A general release is “governed by principles of contract law,” but the New

York Court of Appeals has held that interpretation of a general release is also

subject to “special rules,” based on the “recognition that releases contain

standardized, even ritualistic, language and are given in circumstances where

the parties are sometimes looking no further than the precise matter in dispute

that is being settled.” Mangini, 24 N.Y.2d at 562. Thus, courts applying New

York law have looked beyond the language of a general release and to the

context in which it was entered into in determining the scope of that release.

See Vornado Realty Trust v. Castleton Env’t. Contractors, LLC, No. 08 Civ. 4823

(DLI), 2011 WL 4592800, at *4 (E.D.N.Y. Sept. 30, 2011) (“It is well recognized

in New York that where ‘form’ releases are used, the ‘standardized, even

ritualistic, language’ of the ‘form’ will give way to the parties’ actual intent,

thus, subordinating the boilerplate terms of the standardized contract.”

(quoting Interpool Ltd. v. Patterson, No. 89 Civ. 8501 (SWK), 1993 WL 410465,

at *11 (S.D.N.Y. Oct. 8, 1993))); see also Lucent Tech., Inc. v. Gateway, Inc., 470

F. Supp. 2d 1195, 1200-02 (S.D. Cal. 2007) (“New York law considers the

context as a key factor in interpreting a release. Where the release presents a

specific context, the released claims are interpreted in this light.”); In re Corp.




                                           19
Res. Servs., Inc., No. 15-12329 (MG), 2019 WL 5095709, at *6 (Bankr. S.D.N.Y.

Oct. 10, 2019) (same).

      Thus, in determining the meaning of the Third-Party Release under New

York law, the Court must consider not only its generalized language, but also

the context in which it appears and was ordered by the Bankruptcy Court. If,

upon examination of both, the Court finds that the Third-Party Release is

unambiguous and has a “definite and precise meaning, unattended by danger

of misconception in the purport of the [contract] itself, and concerning which

there is no reasonable basis for a difference of opinion,” Sayers v. Rochester

Telephone Corp. Supplemental Management Pension Plan, 7 F.3d 1091, 1095

(2d Cir. 1993), the Court may construe its meaning as a matter of law. If,

however, the Third-Party Release is ambiguous — that is, subject to more than

one reasonable meaning and requiring resort to extrinsic evidence — the

meaning of the Third-Party Release must be determined by a trier of fact. See

3Com Corp. v. Banco do Brasil, S.A., 171 F.3d 739, 746-47 (2d Cir. 1999).

      The text of the Third-Party Release standing alone suggests that

Plaintiff’s claims are included within its scope. But certain features of the Plan

in which the Release appeared — as well as the bankruptcy proceeding as a

whole — prevent the Court from concluding at this stage that the Release

unambiguously encompasses Plaintiff’s claims. Most crucially, Defendants

have offered no indication that any party to the bankruptcy proceeding believed

that Plaintiff might have employment-related claims to bring against 919 LLC,

its agents, professionals, or employees when the Third-Party Release was


                                         20
agreed to. Nor has the Court uncovered any such indication in its review of the

Bankruptcy Court docket. Instead, the docket suggests that neither the

Bankruptcy Court, nor 919 LLC, nor any Defendant suspected that Plaintiff

had a potential claim. If they had contemplated Plaintiff’s claims when the

Third-Party Release was being considered, they would presumably have served

Plaintiff with notice of the bankruptcy proceeding to ensure that Plaintiff would

have the opportunity to settle his claim or, at the very least, to make sure that

Plaintiff’s claims would be precluded going forward. The docket does not

suggest that notice was given. On the record before it, the Court cannot find

that Plaintiff’s claims were contemplated by any of the parties to the Third-

Party Release when the Plan was ordered by the Bankruptcy Court, making it

less likely that such claims would be covered by the Third-Party Release. See

Actrade Fin. Tech., 424 B.R. at 72 (“It is [] a firm principle of New York law that

it is less likely that claims are covered by a general release if they are unknown

at the time of the release.”).

       The Court is left with conflicting evidence regarding the scope of the

Third-Party Release: the terms of the provision imply that Plaintiff’s claims

would be included within the scope of the Release, while the context in which

the Release was entered suggests that the claims were not released. In light of

this conflict, the Court cannot determine that the Third-Party Release

unambiguously includes Plaintiff’s claims within its scope. 10 This ambiguity



10    Plaintiff’s argument that the Third-Party Release does not unambiguously include his
      claims within its scope cites to Hernandez v. Larry Miller Roofing, Inc., 628 F. App’x 281
      (5th Cir. 2016) (unpublished decision). There, the Fifth Circuit Court of Appeals found

                                               21
may only be resolved after further development of the factual record. For this

reason as well, Defendants’ motion to dismiss must be denied.

                                      CONCLUSION

      For the reasons set forth above, Defendants’ motion to dismiss is

DENIED. The Clerk of Court is directed to terminate the motion at docket

entry 15. On or before February 14, 2020, Defendants shall file a responsive

pleading. On or before February 24, 2020, the parties shall advise the Court

whether they intend to participate in the Court’s mediation program. If they do

not wish to participate in mediation, the parties shall submit a proposed Case

Management Plan, as well as the joint status letter contemplated by the Plan,

on that same date.

      SO ORDERED.

Dated:       January 28, 2020
             New York, New York                    __________________________________
                                                        KATHERINE POLK FAILLA
                                                       United States District Judge




      that a general third-party release contained in a bankruptcy reorganization plan would
      not preclude FLSA claims brought by the plaintiff against a third party, because the
      language of the release was not specific enough to preclude those claims. Id. at 286-88.
      In reaching this decision, the Fifth Circuit relied upon its prior holdings that releases
      against non-debtors must be specific. Id. The Court finds this case analogous, but
      does not rely upon it, because neither the Second Circuit nor New York courts have
      required specificity in third-party releases when determining their scope. Instead, the
      Court finds instructive New York case law encouraging the examination of the context
      in which a release was entered when determining the scope of the release. See In re
      Actrade Fin. Techs., Ltd., 424 B.R. 59, 69 (Bankr. S.D.N.Y. 2009) (summarizing case
      law)).


                                              22
